Exhibit 10.2

RIVIERA RESOURCES, INC.

SEVERANCE PLAN

EFFECTIVE SEPTEMBER 1, 2019

 

ARTICLE I

INTRODUCTION AND ESTABLISHMENT OF PLAN

 

The Board of Directors of Riviera Resources, Inc. (the “Company”) hereby
ratifies and adopts the Riviera Resources, Inc. Severance Plan (the “Plan”) as
of the Effective Date, for eligible employees of the Company and certain
participating Subsidiaries.  The Company, as successor to Linn Energy, Inc.,
assumed the Linn Energy, Inc. Severance Plan (the “Prior Plan”) pursuant to
Article VII thereof, and pursuant to Article VIII of the Prior Plan, the Company
hereby replaces the Prior Plan in its entirety with the Plan.  The Plan is
intended to offer specified severance benefits to eligible employees in the
event of certain involuntary terminations of employment from the Company or
relevant participating Subsidiary.  The Plan, as a “severance pay arrangement”
within the meaning of Section 3(2)(B)(i) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), is intended to be and shall be
administered and maintained as an unfunded welfare benefit plan under Section
3(1) of ERISA.  

The Company expressly reserves the right at any time, and from time to time, for
any reason in the Company’s sole discretion, to change, modify, alter or amend
the Plan in any respect and to terminate the Plan in full.  All provisions of
the Plan relating to other employee benefit plans of the Company, or any of the
Company’s Affiliates or Subsidiaries, are expressly limited by the provisions of
such other employee benefit plans.  The provisions of the Plan may not grant or
create any rights other than as expressly provided for under such other employee
benefit plans.

ARTICLE II

DEFINITIONS

2.1Affiliate.  Any entity that controls, is controlled by, or is under common
control with the Company.

2.2Base Salary.  The Participant’s annual rate of base salary payable by the
Participant’s Employer (exclusive, among other things, of bonuses, overtime pay,
and special allowances) as in effect immediately prior to the date of such
Participant’s Qualifying Termination.

2.3Board. The Board of Directors of Riviera Resources, Inc.

2.4Blue Mountain. The Company’s Subsidiary, Blue Mountain Midstream LLC.

2.5Blue Mountain Dedicated Employee. Employees of the Company whose primary
responsibility is the support of Blue Mountain, as indicated in such Employee’s
offer of employment or otherwise determined by the Board or the Plan
Administrator.

2.6Bonus Amount.

(a)If the Board or the Participant’s Employer, as applicable, is able to
determine actual performance under the Employee Bonus Plan for the performance
period in which the Participant’s Qualifying Termination date occurs, the “Bonus
Amount” (prior to any applicable


 

--------------------------------------------------------------------------------

 

proration in accordance with Section 4.2(b)) shall be the amount payable to the
Participant for such performance period based on actual performance as
determined by the Board or the Participant’s Employer, as applicable; and

(b)If the Board or the Participant’s Employer, as applicable, is unable to
determine actual performance under the Employee Bonus Plan for the performance
period in which the Participant’s Qualifying Termination date occurs, the “Bonus
Amount” (prior to any applicable proration in accordance with Section 4.2(b))
shall be the Participant’s target cash incentive amount for such performance
period.

2.7Business Opportunities.  All business ideas, prospects, proposals or other
opportunities pertaining to the lease, acquisition, exploration, production,
gathering or marketing of hydrocarbons and related products and the exploration
potential of geographical areas on which hydrocarbon exploration prospects are
located, which are developed by the Participant during his or her employment
with the Employer, or originated by any third party and brought to the attention
of the Participant during his or her employment with the Employer, together with
information relating thereto (including, without limitation, geological and
seismic data and interpretations thereof, whether in the form of maps, charts,
logs, seismographs, calculations, summaries, memoranda, opinions or other
written or charted means).

2.7Cause.  For purposes of the Plan, the Company or an Employer will have
“Cause” to terminate the Participant’s employment by reason of any of the
following; provided, however, that determination  of whether one or more of the
elements of “Cause” has been met under the Plan shall be in the reasonable
discretion of the Board in consultation with the Plan Administrator.

(a)the Participant’s indictment for, conviction of, or plea of guilty or nolo
contendere to, any felony or to any crime or offense causing substantial harm to
any of the Company or its direct or indirect Subsidiaries (whether or not for
personal gain) or involving acts of theft, fraud, embezzlement, moral turpitude
or similar conduct;

(b)the Participant’s repeated intoxication by alcohol or drugs during the
performance of his or her duties;

(c)the Participant’s willful and intentional misuse of any of the funds of the
Company or its direct or indirect Subsidiaries;

(d)the Participant’s embezzlement;

(e)the Participant’s willful and material misrepresentations or concealments on
any written reports submitted to any of the Company or its direct or indirect
Subsidiaries;

(f)the Participant’s conduct constituting a material breach of the Company’s
then current Code of Business Conduct and Ethics or any other written policy
referenced therein, including but not limited to the Riviera Employee Handbook,
or any written policy of the Participant’s Employer; provided that, in each
case, the Participant knew or should have known such conduct to be a breach; or

(g)the Participant’s continued failure to meet the reasonable performance
expectations of the Company or the Participant’s Employer, after receiving
notice of the


2

 

--------------------------------------------------------------------------------

 

performance standards not being met and a reasonable opportunity to correct such
performance issues.

2.8COBRA.  The term “COBRA” has the meaning set forth in Section 4.2(c).

2.9Code.  The Internal Revenue Code of 1986, as amended from time to time.

2.10Committee.  The Compensation Committee of the Board.

2.11Company.  The term “Company” has the meaning set forth in Article I.

2.12Effective Date.  March 1, 2019.

2.13Employee.  Any employee of an Employer, regardless of position, who is
normally scheduled to work 30 hours per week for such Employer and (i) is an
employee of an Employer on the Effective Date or (ii) becomes an employee of an
Employer after the Effective Date and has been an employee of an Employer for at
least one year; provided, however that, a Blue Mountain Dedicated Employee shall
not be an Employee for purposes of the Plan, unless otherwise determined by the
Board or the Plan Administrator.

2.14Employee Bonus Plan.  Any cash incentive compensation or other cash bonus
plan or arrangement as may be established by the Board from time to time.

2.15Employer.  The Company and any Subsidiary that participates in the Plan
pursuant to Article VI.

2.16ERISA.  The term “ERISA” has the meaning set forth in Article I.

2.17Good Reason.  The term “Good Reason” shall have the meaning assigned to such
term in any employment agreement between Participant and the Employer, or in the
absence of an employment agreement or such term being defined in an employment
agreement, “Good Reason” shall mean any of the following to which the
Participant will not consent in writing:

(a) a reduction in the Participant’s base salary;

(b)any material reduction in the Participant’s title, authority or
responsibilities; or

(c) relocation of the Participant’s primary place of employment to a location
more than 50 miles from the Employer’s then current location.

In order for the Participant to resign for Good Reason, the Participant must
first give the Participant’s Employer written notice, which will identify with
reasonable specificity the grounds for the Participant’s resignation and provide
the Participant’s Employer with 30 days from the day such notice is received by
the Participant’s Employer to cure the alleged grounds for resignation contained
in the notice.  A termination will not be for Good Reason if the Participant’s
Employer has cured the alleged grounds for resignation contained in the notice
within 30 days after the receipt of such notice or if such notice is given by
the Participant to the Participant’s Employer more than 30 days after the first
occurrence of the event that the Participant alleges is Good Reason for his or
her termination hereunder.  In order for a termination to be for “Good Reason,”
the Company must fail to remedy the alleged grounds for resignation within the
cure period, and the Participant must actually terminate employment with the
Company and its Affiliates within 90 days after the expiration of the Cure
Period.  


3

 

--------------------------------------------------------------------------------

 

2.18Participant.  Any Employee who is designated as a participant pursuant to
Section 3.1.

2.19Person. Any individual, entity or group within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended.

2.20Plan.  The term “Plan” has the meaning set forth in Article I.

2.21Plan Administrator. The named fiduciary of the Plan as described in Section
9.1.

2.22Qualifying Termination.  Any termination of employment of a Participant
initiated by the Employer other than for Cause; provided that:

(a) a termination initiated by a Participant for Good Reason shall also
constitute a Qualifying Termination for Participants in Tier 1;

(b) notwithstanding the foregoing, a Qualifying Termination will not have
occurred for purposes of the Plan if (i) the Participant is terminated as a
result of the sale or other disposition of a plant, facility, division,
operating asset(s) or Subsidiary or any similar transaction, and, in connection
with such sale, disposition or other transaction, (ii) the Participant is
offered continued employment with the purchaser or any of its affiliates or
agents with a base salary no less than that in effect as of immediately before
such sale, disposition or other transaction and at a location within 50 miles of
the primary location at which the Participant worked immediately before such
sale, disposition or other transaction, in each case, as determined in the
Company’s sole discretion; or (iii) the Participant accepts continued employment
with the purchaser or any of its affiliates or agents at any base salary or at
any location.

2.23Release. The term “Release” has the meaning set forth in Section 4.1(c).

2.24Severance Benefits. The benefits described in Article IV that are provided
to qualifying Participants under the Plan.

2.25Subsidiary. Any entity of which the Company owns, directly or indirectly,
the majority of such entity’s outstanding units, shares of capital stock or
other voting securities.

2.26Tiers. The terms “Tier 1”, “Tier 2”, “Tier 3”, or “Tier 4” have the meaning
set forth in Section 3.2.

ARTICLE III

ELIGIBILITY

3.1 Participants.  An Employee of the Employer shall become a Participant in the
Plan as of the later to occur of (i) the Effective Date or (ii) the date he or
she first becomes an Employee of an Employer in a position covered by Tier 1,
Tier 2, Tier 3, or Tier 4.  

Notwithstanding any provision of the Plan to the contrary, no individual who is
designated, compensated or otherwise classified or treated by the Employer as a
leased employee, consultant, independent contractor or other non-common law
employee shall be eligible to receive benefits under the Plan.  It is expressly
intended that individuals not treated as common law employees by the Employer
are to be excluded from Plan participation even if a court or administrative
agency later determined that such individuals are common law employees.  It is
the intent of the Company and the Employer that


4

 

--------------------------------------------------------------------------------

 

Employees will not be eligible for duplicate severance benefits under multiple
plans, including any employment agreements.  For the avoidance of doubt, no
severance benefits will be payable under the Plan to the extent that severance
benefits would otherwise be paid to an Employee pursuant to the terms of an
employment agreement or other individual agreement with the Employer providing
for severance benefits.  In the event of an inconsistency between the severance
benefits described in the Plan and a Participant’s individual employment
agreement or other individual agreement providing for severance benefits, the
terms of the individual Participant’s employment agreement or individual
agreement providing for severance, as applicable, will control.

3.2Tiers.   Employees eligible to participate in the Plan shall be assigned to
Tier 1, Tier 2, Tier 3, or Tier 4 as set forth below; provided, however, that in
that case of Participants assigned to Tier 2, Tier 3 or Tier 4, the Company may
designate, by written notice to such Participant, that a Participant shall be
assigned to a different Tier, in which case such designation by the Company
shall be controlling when authorized in writing by an executive officer of the
Company.  

(a)“Tier 1” means the Employee(s) of the Employer with the title of Chief
Executive Officer, Chief Operating Officer, Executive Vice President or similar
Executive Officer title.

(b)“Tier 2” means the Employee(s) of the Employer with the title of Vice
President.

(c)“Tier 3” means the Employee(s) of the Employer (i) with the title of
Superintendent or Foreman or (ii) whose primary place of employment is the
Company’s corporate office in Houston, Texas and who do not otherwise satisfy
the definition of Tier 1 or Tier 2.

(d)“Tier 4” means any Employee of the Employer that is not assigned to Tier 1,
Tier 2, or Tier 3.

ARTICLE IV

SEVERANCE BENEFITS

4.1Eligibility for Severance Pay. A Participant becomes eligible to receive
Severance Benefits under the Plan upon a Qualifying Termination, provided that
the Participant:

(a)performs in all material respects all transition and other matters required
of the Participant by the Employer prior to his or her Qualifying Termination;

(b)complies in all material respects with the restrictive covenants in Article V
hereof and returns to the Employer any property of the Employer which has come
into the Participant’s possession; and

(c)returns (and does not thereafter revoke), within 53 days after the date of
the Participant’s Qualifying Termination, a signed, dated and notarized original
agreement and general release of claims in a form acceptable to the Employer, in
its sole and absolute discretion (the “Release”).

4.2Amount of Severance Benefits.  A Participant entitled to Severance Benefits
under Section 4.1 shall be entitled to the following Severance Benefits as set
forth in this Section 4.2:


5

 

--------------------------------------------------------------------------------

 

(a)Annual Base Salary

(i)Tier 1.  A Participant in Tier 1 on the date of his or her Qualifying
Termination shall be entitled to a payment equal to one times his or her Base
Salary.  

(ii)Tier 2.  A Participant in Tier 2 on the date of his or her Qualifying
Termination shall be entitled to a payment equal to 0.75 times his or her Base
Salary.  

(iii)Tier 3.  A Participant in Tier 3 on the date of his or her Qualifying
Termination shall be entitled to a payment equal to 0.5 times his or her Base
Salary.  

(iv)Tier 4.  A Participant in Tier 4 on the date of his or her Qualifying
Termination shall be entitled to a payment equal to 0.25 times his or her Base
Salary.  

(b)Prorated Cash Bonus Incentive.  Each Participant who, as of his or her
Qualifying Termination, participates any Employee Bonus Plan shall be entitled
to receive a pro-rata portion of the Bonus Amount payable to the Participant
under such Employee Bonus Plan, with such pro-ration determined based on the
portion of the performance period during which the Participant was an Employee
of the Employer.  For example, if the Participant’s performance period is the
calendar year and the Participant incurs a Qualifying Termination on March 31,
the Participant’s Bonus Amount shall be prorated for the period of January 1
through March 31.

(c)COBRA Coverage.  If the Participant timely and properly elects continuation
health care coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) under the Employer’s health care plan, the Employer will
pay the “Company’s portion” (as defined below) of the COBRA premiums actually
paid by the Participant for such COBRA continuation coverage (“COBRA Coverage”)
for a designated period following the date of the Participant’s Qualifying
Termination (as set forth in the table below).  The “Company’s portion” of COBRA
Coverage shall be the difference between one hundred percent (100%) of the costs
of such COBRA Coverage and the dollar amount of medical premium expenses paid
for the same type or types of Employer medical benefits by a similarly situated
Employee on the date of the Participant’s Qualifying Termination.

Tier

Period of Continued COBRA Coverage

1

12 Months

2

9  Months

3

6 Months

4

3 Months

 

(d)Outplacement Assistance.  The Company shall pay, on behalf of the
Participant, the fees due to a third-party outplacement services agency to
provide outplacement services to the Participant for up to three months
following the date of the Participant’s Qualifying Termination (regardless of
the Participant’s Tier), which services shall be completed no later than six
months following the date of the Participant’s Qualifying Termination.


6

 

--------------------------------------------------------------------------------

 

(e)Time and Form of Payment.  The Severance Benefits payable pursuant to Section
4.2(a) and Section 4.2(b) shall be paid in a single lump sum payment on the date
that is 60 days after the date of the Participant’s Qualifying Termination, but
no later than the regular pay period pay period immediately after two and one
half months following the last day of the calendar year that includes the date
of the Participant’s Qualifying Termination. The Severance Benefits payable
pursuant to Section 4.2(c) and Section 4.2(d) shall be paid directly to the
service provider or shall be reimbursed to the Participant promptly, but in any
event by no later than December 31st of the calendar year following the calendar
year in which such expenses were incurred, shall not affect any payments or
reimbursements in any other calendar year, and shall not be subject to
liquidation or exchange for any other benefit.  The taxable year in which any
Severance Benefit under Section 4.2(c) or Section 4.2(d) is paid shall be
determined in the sole discretion of the Employer, and the Participant shall not
be permitted, directly or indirectly, to designate the taxable year of the
payment.  Notwithstanding the foregoing, the Participant has not timely returned
the Release, or subsequently revokes the Release, the Participant shall forfeit
all Severance Benefits.

(f)Withholding.  The Company may withhold and deduct from any benefits and
payments made or to be made pursuant to the Plan all federal, state, local and
other taxes as may be required pursuant to any law or governmental regulation or
ruling.

  

ARTICLE V

RESTRICTIVE COVENANTS

5.1Non-Compete Obligations. During a Participant’s employment with the Employer
and for a period of (i) nine (9) months after the Participant’s termination of
employment for a Tier 1 Participant or (ii) six (6) months after the
Participant’s termination for a Tier 2 Participant:

(a)the Participant will not, other than on behalf of the Company, engage or
participate in any manner, whether directly or indirectly through any family
member or as an employee, employer, consultant, agent, principal, partners, more
than one percent (1%) shareholder, officer, director, licensor, lender, lessor
or in any other individual or representative capacity, in any business or
activity which is engaged in leasing, acquiring, exploring, producing, gathering
or marketing hydrocarbons and related products in the same counties or parishes
in which the Company has active operations or property ownership; provided that
the foregoing shall not be deemed to restrain the participation by the
Participant‘s spouse in any capacity set forth above in any business or activity
engaged in any such activity; and provide, further, that the Company may, in
good faith, take such reasonable action with respect to the Participant’s
performance of his or her duties, responsibilities and authorities as it deems
necessary and appropriate to protect its legitimate business interests with
respect to any actual or apparent conflict of interest reasonably arising from
or out of the participation by the Participant’s spouse in any such competitive
business or activity; and

(b) all investments made by the Participant (whether in his or her own name or
in the name of any family members or other nominees or made by the Participant’s
controlled affiliates), which relate to the leasing, acquisition, exploration,
production, gathering or marketing


7

 

--------------------------------------------------------------------------------

 

of hydrocarbons and related products in the same counties or parishes in which
the Company has active operations or property ownership, will be made solely
through the Company; and the Participant will not (directly or indirectly
through any family members or other persons), and will not permit any of his or
her controlled affiliates to: (A) invest or otherwise participate alongside the
Company or its direct or indirect Subsidiaries in any Business Opportunities, or
(B) invest or otherwise participate in any business or activity relating to a
Business Opportunity, regardless of whether any of the Company or its direct or
indirect Subsidiaries ultimately participates in such business or activity, in
either case, except through the Company.  Notwithstanding the foregoing, nothing
in this Section 5.1(b) shall be deemed to prohibit the Participant or any family
member from owning, or otherwise having an interest in, less than one percent
(1%) of any publically owned entity or three percent (3%) or less of any private
equity fund or similar investment fund that invests in any business or activity
engaged in any of the activities set forth above, provided that the Participant
has no active role with respect to any investment by such fund in any entity.

5.2Non-Solicitation.  With respect to any Participant in Tier 1, Tier 2 or Tier
3, during such Participant’s employment with the Employer and for a period of
one (1) year after the Participant’s termination of employment, the Participant
will not, whether for his or her own account or for the account of any other
Person (other than the Company or its direct or indirect Subsidiaries),
intentionally solicit, endeavor to entice away from the Company or its direct or
indirect Subsidiaries, or otherwise interfere with the relationship of the
Company or its direct or indirect Subsidiaries with (a) any person who is
employed by the Company or its direct or indirect Subsidiaries (including any
independent sales representatives or organizations) or (b) any client or
customer of the Company or its direct or indirect Subsidiaries.

ARTICLE VI

EMPLOYERS

Any Subsidiary of the Company is, and any new Subsidiary of the Company shall
be, an Employer under the Plan unless the Company makes an affirmative
determination that such Subsidiary shall not be an Employer under the
Plan.  Pursuant to Section 3.1, the provisions of the Plan shall be fully
applicable to the Employees of any such Subsidiary that becomes an Employer.

ARTICLE VII

SUCCESSOR TO COMPANY

 

The Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under the Plan if no succession had taken place.  For avoidance of doubt, the
purchaser of a portion of the Company’s assets or businesses will not be deemed
a successor to the Company by reason of the preceding sentence unless such
purchase constitutes substantially all of the Company’s assets or businesses.

In the case of any transaction in which a successor would not be, either by
reason of the foregoing provision or operation of law, bound by the Plan, the
Company shall require such successor to expressly and unconditionally assume and
agree to perform the Company’s obligations under the Plan, in the same manner
and to the same extent that the Company would be required to perform if no
succession had taken place.  The term “Company,” as used in the Plan, shall mean
the Company as hereinbefore defined


8

 

--------------------------------------------------------------------------------

 

and any successor or assignee to the business or assets which by reason hereof
becomes bound by the Plan.  

ARTICLE VIII

AMENDMENT AND TERMINATION

 

Any extension, amendment or termination of the Plan by the Board in accordance
with the foregoing shall be made by action of the Board in accordance with the
Company’s organizational documents in effect at the time and applicable law.

ARTICLE IX

PLAN ADMINISTRATION

 

9.1Named Fiduciary; Administration. The Company’s Executive Vice President,
Finance, Administration and Chief Accounting Officer is the named fiduciary of
the Plan and shall be the Plan Administrator.   If no individual is serving as
the Company’s Executive Vice President, Finance, Administration and Chief
Accounting Officer, the Committee shall appoint a new Plan Administrator or, in
the absence of such an appointment, the Company’s Chief Executive Officer shall
be the Plan Administrator.  The Plan Administrator shall review and determine
all claims for benefits under the Plan.

9.2Claim Procedure.

(a)If an Employee or former employee or his or her authorized representative
(referred to in this Article IX as a “claimant”) makes a written request
alleging a right to receive benefits under the Plan or alleging a right to
receive an adjustment in benefits being paid under the Plan, the Company shall
treat it as a claim for benefits.

(b) All claims and inquiries concerning benefits under the Plan must be
submitted to the Plan Administrator in writing and be addressed as follows:

Plan Administrator

Riviera Resources Severance Plan

Riviera Resources, Inc.

JP Morgan Chase Tower

600 Travis

Houston, Texas 77002

 

With a copy, which shall not constitute notice, to Legal@RVRAresources.com

The Plan Administrator shall have full and complete discretionary authority to
administer, to construe, and to interpret the Plan, to decide all questions of
eligibility, to determine the amount, manner and time of payment, and to make
all other determinations deemed necessary or advisable for the Plan.  The Plan
Administrator shall initially deny or approve all claims for benefits under the
Plan.  The claimant may submit written comments, documents, records or any other
information relating to the claim.  Furthermore, the claimant shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claim for benefits.  


9

 

--------------------------------------------------------------------------------

 

(c)Claims Denial.  If any claim for benefits is denied in whole or in part, the
Plan Administrator shall notify the claimant in writing of such denial and shall
advise the claimant of his or her right to a review thereof.  Such written
notice shall set forth, in a manner calculated to be understood by the claimant,
specific reasons for such denial, specific references to the Plan provisions on
which such denial is based, a description of any information or material
necessary for the claimant to perfect his or her claim, and explanation of why
such material is necessary and an explanation of the Plan’s review procedure,
and the time limits applicable to such procedures.  Furthermore, the
notification shall include a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.  Such written notice shall be given to the claimant within a
reasonable period of time, which normally shall not exceed 90 days after the
claim is received by the Plan Administrator.

(d)Appeals.  Any claimant whose claim for benefits is denied in whole or in part
may appeal, or his or her duly authorized representative may appeal on the
claimant’s behalf, such denial by submitting to the Appeals Committee a request
for a review of the claim within 60 days after receiving written notice of such
denial form the Plan Administrator.  The Appeals Committee shall comprise at
least three individuals who serve as officers or managers of the Company.  The
Appeals Committee shall give the claimant upon request, and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claim of the claimant, in preparing his or her
request for review.  The request for review must be in writing and be addressed
as follows:

Appeals Committee

Riviera Resources Severance Plan

Riviera Resources, Inc.

JP Morgan Chase Tower

600 Travis

Houston, Texas 77002

 

With a copy, which shall not constitute notice, to Legal@RVRAresources.com

The request for review shall set forth all of the grounds upon which it is
based, all facts in support thereof, and any other matters which the claimant
deems pertinent.  The Appeals Committee may require the claimant to submit such
additional facts, documents, or other materials as the Appeals Committee may
deem necessary or appropriate in making its review.

(e)Decision on Appeals. The Appeals Committee shall give written notice of its
decision to the claimant.  If the Appeals Committee confirms the denial of the
application for benefits in whole or in part, such notice shall set forth, in a
manner calculated to be understood by the claimant, the specific reasons for
such denial, and specific references to the Plan provisions on which such denial
is based. The notice shall also contain a statement that the claimant is
entitled to receive up on request, and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the
claimant’s claim for benefits. Information is relevant to a claim if it was
relied upon in making the benefit determination or was submitted, considered or
generated in the course of making the benefit determination, whether it was
relied upon or not. The notice shall also contain a statement of the claimant’s
right to bring


10

 

--------------------------------------------------------------------------------

 

an action under ERISA Section 502 (A).  The Appeal’s Committee’s decision shall
be final and not subject to further review within the Company.  There are no
voluntary appeals procedures after review by the Appeals Committee.

(g)Time of Approved Payment. In the event that either the Plan Administrator or
the Appeals Committee determines that the claimant is entitled to the payment of
all or a portion of the benefits claimed, such payment shall be made to the
claimant within 30 days of the date of such determination or such later time as
may be required to comply with Section 409A of the Code.

(h)Determination of Time Periods. If the day on which any of the foregoing time
periods is to end is a Saturday, Sunday or a holiday recognized by the Company
the period shall extend until the next following business day.  

9.4Exhaustion of Administrative Remedies.  Completion of the claims and appeals
procedures described in Sections 9.2 of the Plan will be a condition precedent
to the commencement of any legal or equitable action in connection with a claim
for benefits under the Plan by a claimant; provided, however, that the Appeals
Committee may, in its sole discretion, waive compliance with such claims
procedures as a condition precedent to any such action.

ARTICLE X

MISCELLANEOUS

10.1Employment Status. The Plan does not constitute a contract of employment,
nor impose on the Participant or the Participant’s Employer any obligation for
the Participant to remain an Employee, nor change the status of the
Participant’s employment or the policies of such Employer regarding termination
of employment.

10.2Unfunded Plan Status. All payments pursuant to the Plan shall be made from
the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment.  No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan.  Notwithstanding the forgoing, the Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of the Company’s creditors, to assist it in accumulating funds to
pay its obligations under the Plan.

10.3Validity and Severability.  The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition on unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

10.4Anti-Alienation of Benefits.  No amount to be paid hereunder shall be
subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Employee or the
Employee’s beneficiary.

10.5 Governing Law. The validity, interpretation, construction and performance
of the Plan shall in all respects be governed by the laws of Texas, without
reference to principles of conflicts of law, except to the extent pre-empted by
Federal law.


11

 

--------------------------------------------------------------------------------

 

10.6Section 409A of the Code.  It is intended that the Severance Benefits
hereunder are, to the greatest extent possible, exempt from the application of
Section 409A of the Code (“Section 409A”), and the Plan shall be construed and
interpreted accordingly.

IN WITNESS WHEREOF, this Riviera Resources, Inc. Severance Plan has been adopted
by the Board to be effective as of the Effective Date.

 

Riviera Resources, Inc.

 

By: David B. Rottino

    David B. Rottino

    President and Chief Executive Officer

 

12

 